Citation Nr: 0917947	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-18 183	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hearing loss.



ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2002 to 
December 2002 and from January 2004 to December 2004; he had 
a period of active duty for training from March to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The Veteran does not have hearing impairment as defined by 
VA.


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  While the notice did not refer to 
the criteria for assigning disability ratings or effective 
dates, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), neither of these questions is now before the Board.

The Board also finds that the May 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  Significantly, the Veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of his claim on appeal that need to 
be obtained.  Additionally, in September 2005 and November 
2007, the Veteran was afforded VA examinations, the reports 
of which are of record.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

II.  Analysis

In a March 2003 statement, the Veteran contends that he has 
bilateral hearing loss due to his active military service.  
Specifically, he attributes his claimed disability to air 
missions lasting up to 40 hours without adequate hearing 
protection.  Thus, the Veteran contends that service 
connection is warranted for hearing loss.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A review of the Veteran's STRs reveals that the Veteran was 
neither diagnosed with nor treated for hearing loss in 
service.  In-service auditory tests undertaken in 
February 1993, February 1998, August 2002, and January 2004 
indicate that the Veteran had puretone thresholds no greater 
than 20 decibels in each ear.  

In support of his claim, the Veteran submitted the report 
from a May 2007 auditory test administered by the Veteran's 
army reserve unit.  The report indicates that the Veteran had 
puretone thresholds of 30 decibels at 4000 Hertz in the right 
and left ears-the only frequency at which the threshold 
exceeded 25 decibels.  These results do not reflect hearing 
impairment as defined by § 3.385.

In September 2005 the Veteran had a VA examination in 
connection with this claim.  At the examination, the Veteran 
had puretone thresholds no greater than 25 decibels in each 
ear at the pertinent frequencies.  The Veteran's speech 
recognition scores were 96 percent in the right ear and 100 
percent in the left ear.

In November 2007 the Veteran again had a VA examination in 
connection with this claim.  At the examination, the Veteran 
again had puretone thresholds no greater than 25 decibels in 
the pertinent frequencies.  The Veteran's speech recognition 
scores were 94 percent in both ears.  

The Board is bound by the provisions of § 3.385, and these 
provisions require that loss of hearing acuity reach a 
certain level before it may be conceded that a claimant has 
impaired hearing for VA disability compensation purposes.  
The examination results reported above do not reflect that 
the Veteran meets this definition.  Consequently, the 
Veteran's claim of service connection must be denied despite 
his arguments to the contrary.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence that the Veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The United States Court of Appeals for Veterans 
Claims has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores do not represent impaired 
hearing as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).  Consequently, service connection for 
hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of 
service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


